MORRISON, Presiding Judge.
This is an appeal from an order revoking probation and ordering the execution of a sentence of five years for the offense of burglary.
On January 25, 1956, appellant pleaded guilty in the District Court of Potter County; the imposition and execution of sentence were suspended, and he was placed on probation, one of the conditions being that appellant “commit no offense against the laws of this or any other state or of the United States.”
At the hearing on revocation, it was established that appellant was arrested on August 20, 1958, for the offense of drunkenness in a public place and that he had entered a plea of guilty to such charge.
No formal bills of exception appear in the record, and no brief has been filed.
We find no abuse of discretion in revoking the order granting probation. Alexander v. State, 161 Tex.Cr.R. 66, 274 S.W.2d 831.
The judgment is affirmed.